If those are your two propositions, I speak for the Court in saying that where there is no specific requirement of the law declaring that money of a particular form or kind shall be designated, it is a good bond and it is in full compliance with the law, when it calls for "lawful money of the United States."
And, second, it is clearly a power vested with the supervisors, after election, to determine whether the interest shall be paid semi-annually or annually. If those are your two propositions, they are resolved in favor of petitioner, and mandate will issue accordingly.